--------------------------------------------------------------------------------

Exhibit 10.2
 
LINE OF CREDIT AGREEMENT


by and between


ISIS PHARMACEUTICALS, INC.


as Borrower


and


MORGAN STANLEY PRIVATE BANK, NATIONAL ASSOCIATION


as Lender
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Page
 
ARTICLE I DEFINITIONS, BASIC LOAN AND ACCOUNTING TERMS
1
         
Section 1.01
Certain Defined Terms
1
         
Section 1.02
Basic Terms, Schedules and Exhibits
1
         
Section 1.03
Accounting Terms
1
       
ARTICLE II REVOLVING FACILITY
1
         
Section 2.01
The Revolving Facility
1
         
Section 2.02
Making the Advances
1
         
Section 2.03
Terms and Repayment
2
         
Section 2.04
Taxes
2
         
Section 2.05
Evidence of Debt
2
 
ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING
3
         
Section 3.01
Conditions Precedent to Effectiveness of this Agreement
3
         
Section 3.02
Conditions Precedent to Each Advance under the Revolving Facility
3
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
4
         
Section 4.01
Representations and Warranties of the Borrower
4
       
ARTICLE V COVENANTS OF THE BORROWER
6
         
Section 5.01
Affirmative Covenants
6
         
Section 5.02
Negative Covenants
7
         
Section 5.03
Financial Covenants
8
       
ARTICLE VI EVENTS OF DEFAULT
8
         
Section 6.01
Events of Default
8
       
ARTICLE VII MISCELLANEOUS
10
         
Section 7.01
Amendments, Etc.
10
         
Section 7.02
Notices, Etc.
10
         
Section 7.03
No Waiver; Remedies
10
         
Section 7.04
Costs and Expenses; Indemnification
10
         
Section 7.05
Right of Setoff
11

 
i

--------------------------------------------------------------------------------

 
Section 7.06
Binding Effect; Successors and Assigns
11
         
Section 7.07
Governing Law
11
         
Section 7.08
Execution in Counterparts
12
         
Section 7.09
Interest Rate Limitation
12
         
Section 7.10
Jurisdiction, Etc.
12
         
Section 7.11
Assignments and Participations
12
         
Section 7.12
WAIVER OF JURY TRIAL
13
         
Section 7.13
Severability of Provisions
13
         
Section 7.14
Entire Agreement; Jointly Drafted
13
         
Section 7.15
Headings
13
         
Section 7.16
Conflicts
14
         
Section 7.17
Terms Generally
14
         
Section 7.18
[Reserved]
14
         
Section 7.19
Tax Information
14
         
Section 7.20
Other Events
14
         
Section 7.21
Capital Adequacy
15
         
Section 7.22
Survival
16
         
Section 7.23
Credit Reports
16
         
Section 7.24
Financial Advisor Disclaimer
16
         
Section 7.25
Lender Affiliates
16
         
Section 7.26
Other Matters
17

 
ii

--------------------------------------------------------------------------------

LIST OF SCHEDULES          
SCHEDULE I
CERTAIN DEFINED TERMS
       
SCHEDULE 4.01(g)
SUBSIDIARIES/MAJOR AFFILIATES
       
SCHEDULE 4.01(h)
OWNERSHIP
       
SCHEDULE 4.01(i)
EXISTING LIENS
      LIST OF EXHIBITS          
EXHIBIT A
SECURITIES ACCOUNT COLLATERAL MAINTENANCE GUIDELINES

 
iii

--------------------------------------------------------------------------------

BASIC TERMS


Note:
See Schedule I hereto for certain definitions of terms used in these Basic
Terms.
   
Line of Credit
Commitment:
A maximum amount of $20,000,000.00, subject to adjustment as set forth under the
definition of “Commitment” on Schedule I hereto.
   
Use of Proceeds:
The proceeds of the Advances shall be available (and the Borrower agrees that
the Borrower shall use such proceeds or cause such proceeds to be used) solely
to provide for general working capital non-purpose uses.  No proceeds of any
Advance will be used (i) to purchase or carry any margin stock (as defined in
Regulation U) or other securities or to extend credit to others for the purpose
of purchasing or carrying margin stock or other securities, (ii) to repay any
loan that was used to purchase or carry margin stock or other securities, or
(iii) to repay a loan made by an Affiliate of the Lender.
   
Payments:
All payments to the Lender hereunder shall be made by (i) wire transfer to an
account specified by the Lender or (ii) check or money order mailed to Morgan
Stanley Private Bank, National Association, P.O. Box 60520, City of Industry,
California 91716-0520, or to such other address as may be designated by the
Lender from time to time in a written notice to the Borrower.
 
In addition, the Borrower may authorize the Lender to initiate ACH debit entries
(“Automatic ACH Payment”) to pay amounts due hereunder from an account to be
specified by the Borrower in writing in accordance with requirements established
by the Lender.  After the Lender receives such authorization from the Borrower
in the form determined by the Lender, the authorization shall remain in effect
until the Lender receives from the Borrower written notice that such
authorization is terminated, and both the Lender and the depository institution
holding the account debited by the ACH have sufficient time to act on such
notice.
 
   
Repayment:
The Borrower shall pay to the Lender interest on the unpaid principal amount of
the Revolving Loan monthly in arrears not later than (i) if paid by ACH, the
tenth (10th) day of each month and (ii) if paid by check, money order or wire
transfer, the fifteenth (15th) day of each month (in each case, except for
interest on LIBO Rate Loans and SWAP Rate Loans, which shall be paid as set
forth below), and, in each case, on the Termination Date and on such other date
when the Revolving Loan shall be paid in full pursuant to this Agreement and the
other Loan Documents.
 
The Borrower shall pay to the Lender interest on the unpaid principal amount of
the Revolving Loan monthly in arrears (i) every thirtieth (30th) day after the
commencement of any Interest Period (provided, however, to the extent that the
thirtieth (30th) day after the commencement of such Interest Period, or any
thirtieth (30th) day thereafter, is not a Business Day, the Borrower shall pay
to the Lender interest in accordance with this Section on the first Business Day
preceding such thirtieth (30th) day on which interest would otherwise be due)
and upon the expiration of the Interest Period for any Revolving Loan that is a
LIBO Rate Loan or a SWAP Rate Loan and (ii) on the Termination Date.  The
Borrower shall pay any outstanding fees, costs, expenses and interest on the
unpaid principal amount of the Revolving Loan on the date on which the Revolving
Loan shall be paid in full pursuant to this Agreement and the other Loan
Documents.
 
The Borrower shall repay to the Lender on the Termination Date the principal
amount of the Revolving Loan then outstanding, together with all fees, costs and
expenses and accrued and unpaid interest thereon.

 
i

--------------------------------------------------------------------------------

Advances:
Advances hereunder may be made by wire transfer pursuant to written wire
instructions provided by the Borrower to the Lender.  Alternatively, Advances
hereunder may be made via ACH deposit to the Designated Account per instructions
provided to the Lender by the Borrower.  Subject to the provisions of Sections
2.02, 3.01 and 3.02 hereof, the Lender shall endeavor to fund requests for
Advances received by 1:00 p.m. (Eastern Time) on any Business Day on the same
day the request is received (unless the Borrower requests that any such Advance
be made as one or more LIBO Rate Loans or SWAP Rate Loans, in which case the
provisions of the section below entitled “Fixed LIBO Rate” or “Fixed SWAP Rate”,
as applicable, shall apply).
   
Interest:
The Revolving Loan, other than any LIBO Rate Loan or SWAP Rate Loan, shall bear
interest at a floating rate of interest equal to the Monthly LIBO Rate in effect
from time to time plus  1.25% (the “Margin”) per annum, such rate to change when
and as the Monthly LIBO Rate changes, payable in arrears monthly in accordance
with the Repayment section of these Basic Terms.  If for any reason the Monthly
LIBO Rate shall cease to be available, interest shall accrue at a rate per annum
equal to the Prime Rate plus the Margin.
   
Fixed LIBO Rate:
The Borrower shall have the right on prior written notice to the Lender to
request that (a) an Advance be made as one or more LIBO Rate Loans or (b) all or
a portion of the then outstanding Revolving Loan be converted to one or more
LIBO Rate Loans, which request must be received by the Lender by 12:00 noon
(Eastern Time) at least two (2) Business Days’ prior to any such Advance being
made as a LIBO Rate Loan or any conversion of the Revolving Loan to one or more
LIBO Rate Loans, and any such Advance or conversion shall be made in accordance
with the terms and procedures provided in this section and shall be in an amount
not less than the minimum amount specified in Section 2.02(a)(ii) hereof, in
which case the applicable interest rate for the Interest Period selected by the
Borrower shall be a per annum rate equal to the LIBO Rate determined by the
Lender at approximately 12:00 noon (Eastern Time) two (2) Business Days prior to
the commencement of such Interest Period plus the Margin (the “Fixed LIBO Rate”)
and not the floating rate described above.  The Borrower shall select the
requested duration of the applicable Interest Period (which shall be one (1),
two (2), three (3), four (4), six (6), or twelve (12) months) by notifying the
Lender in writing at least two (2) Business Days before the date of the
requested advance or conversion.  The Fixed LIBO Rate shall be in effect for the
duration of the Interest Period.  Upon the Borrower’s request made in accordance
with the terms set forth in this section, the requested Advance or Revolving
Loan (or portion thereof) will be made or will convert to a LIBO Rate Loan,
provided that no Default or Event of Default has occurred or is then
continuing.  The Borrower will not have any right to change the interest rate on
any LIBO Rate Loan until the expiration of the applicable Interest Period and
such LIBO Rate Loan shall continue to bear interest at the applicable Fixed LIBO
Rate until the end of such Interest Period.  Prior to the expiration of any
Interest Period, the Borrower may request that a new Interest Period be applied
to the applicable LIBO Rate Loan pursuant to the terms and conditions set forth
in this section.  If the Borrower fails to request a new Interest Period, the
LIBO Rate Loan will revert to a Revolving Loan bearing interest at a per annum
rate equal to the Monthly LIBO Rate plus the Margin as described above in the
paragraph entitled “Interest” upon the expiration of the Interest Period. 
Notwithstanding the foregoing, the Borrower shall only be permitted to have a
maximum of five (5) LIBO Rate Loans and/or SWAP Rate Loans (in the aggregate)
outstanding at any given time.

 
ii

--------------------------------------------------------------------------------

Fixed SWAP Rate:
The Borrower shall have the right on prior written notice to the Lender to
request that (a) an Advance be made as one or more Swap Rate Loans or (b) all or
a portion of the then outstanding Revolving Loan be converted to one or more
SWAP Rate Loans, which request must be received by the Lender by 12:00 noon
(Eastern Time) at least two (2) Business Days’ prior to any such Advance being
made as a SWAP Rate Loan or any conversion of the Revolving Loan to one or more
SWAP Rate Loans, and any such Advance or conversion shall be made in accordance
with the terms and procedures provided in this section and shall be in an amount
not less than the minimum amount specified in Section 2.02(a)(ii) hereof, in
which case the applicable interest rate for the Interest Period selected by the
Borrower shall be a per annum rate equal to the SWAP Rate determined by the
Lender at approximately 12:00 noon (Eastern Time) two (2) Business Days prior to
the commencement of such Interest Period plus the Margin (the “Fixed SWAP Rate”)
and not the floating rate described above.  The Borrower shall select the
requested duration of the applicable Interest Period (which may extend from the
date of the Advance or conversion through the Termination Date) by notifying the
Lender in writing at least two (2) Business Days before the date of the
requested advance or conversion.  The applicable Fixed SWAP Rate shall be in
effect for the duration of the Interest Period.  Upon the Borrower’s request
made in accordance with the terms set forth in this section, the requested
Advance or Revolving Loan (or portion thereof) will be made or will convert to a
SWAP Rate Loan provided that no Default or Event of Default has occurred or is
then continuing.  The Borrower will not have any right to change the interest
rate on any SWAP Rate Loan until the expiration of the applicable Interest
Period and such SWAP Rate Loan shall continue to bear interest at the applicable
Fixed SWAP Rate until the end of such Interest Period.  Prior to the expiration
of any Interest Period, the Borrower may request that a new Interest Period be
applied to the applicable SWAP Rate Loan pursuant to the terms and conditions
set forth in this section.  If the Borrower fails to request a new Interest
Period, the SWAP Rate Loan will revert to a Revolving Loan bearing interest at a
per annum rate equal to the Monthly LIBO Rate plus the Margin as described above
in the paragraph entitled “Interest” upon the expiration of the Interest
Period.  Notwithstanding anything in the foregoing to the contrary, the Borrower
shall only be entitled to elect a SWAP Rate Loan with an Interest Period of five
(5) years on the Effective Date.
   
Optional and Mandatory Prepayments:
If at any time the aggregate unpaid principal amount of the Revolving Loan
exceeds the Commitment, the Borrower shall immediately make a payment in an
amount sufficient to reduce such aggregate unpaid principal amount to an amount
that is not greater than the Commitment, provided that such prepayment shall be
in addition to, not in lieu of, the provisions of the “Collateral Maintenance”
section in these Basic Terms. Upon such prepayment by the Borrower, the Lender
shall advise the Borrower of, and the Borrower shall immediately pay to the
Lender, accrued and unpaid interest at the interest rate set forth herein on the
amount of such prepayment of the Revolving Loan to the date of such prepayment. 
Each prepayment made hereunder shall be applied by the Lender to repayment of
the Revolving Loan in such order as the Lender in its sole and absolute
discretion shall select.
 
The Borrower may prepay all or any part of the Revolving Loan (other than any
LIBO Rate Loan or SWAP Rate Loan) upon at least two (2) Business Days’ prior
written notice to the Lender, stating the proposed date and principal amount of
such prepayment, without premium or penalty, together with accrued interest to
the date of such prepayment on the principal amount prepaid.
 
The Borrower may prepay any LIBO Rate Loan or SWAP Rate Loan upon at least five
(5) Business Days’ prior written notice to the Lender, stating the proposed date
and principal amount of the prepayment.  If the notice is given, the Borrower
shall prepay such outstanding principal amount of such LIBO Rate Loan or SWAP
Rate Loan, together with (a) a Prepayment Premium on the principal amount
prepaid and (b) accrued interest to the date of such prepayment on the principal
amount prepaid.  All calculations and determinations by the Lender of the amount
of the Prepayment Premium, if made in accordance with its then standard
procedures for so calculating or determining such amount, shall be conclusive
absent manifest arithmetic error.

 
iii

--------------------------------------------------------------------------------

 
Each prepayment of the Revolving Loan (other than any LIBO Rate Loan or SWAP
Rate Loan) made hereunder shall be in a minimum principal amount of $100,000.00
and an integral multiple of $100,000.00 in excess thereof.
 
Each prepayment of LIBO Rate Loans or SWAP Rate Loans made hereunder shall be in
a minimum principal amount of $500,000.00 and an integral multiple of
$100,000.00 in excess thereof.
 
If any prepayment is received by the Lender after 1:00 p.m. (Eastern Time) or on
any day other than a Business Day, such prepayment shall be deemed to have been
made on the next succeeding Business Day.
   
Collateral Maintenance:
With respect to Collateral held in the Securities Account, if at any time the
aggregate unpaid principal amount of the Revolving Loan equals or exceeds the
sum of the amounts determined by multiplying the aggregate Market Value of each
type of Collateral set forth in Column A of Exhibit A hereto times the
corresponding percentage specified in Column C of Exhibit A hereto (a “Curable
Shortfall”), then the Borrower shall, within five (5) Business Days, (i) make a
payment, (ii) deposit additional Collateral of a type and nature acceptable to
the Lender, in its sole and absolute discretion, into the Securities Account, or
(iii) make a combination of the payments and deposits specified in clauses (i)
and (ii) above, in an amount sufficient to ensure that the aggregate unpaid
principal amount of the Revolving Loan is equal to or less than the sum of the
amounts determined by multiplying the aggregate Market Value of each type of
Collateral set forth in Column A of Exhibit A hereto times the corresponding
percentage specified in Column B of Exhibit A hereto (the “Shortfall Cure
Amount”).  If the Borrower fails to make such payment and/or deposit in respect
of the Shortfall Cure Amount within such five (5) Business Day period, the
Lender shall have the immediate right, without notice or other action
(notwithstanding any prior notice that may have been given in respect of such
Curable Shortfall or anything else contained herein), to exercise any or all
other remedies available to the Lender herein or under any other Loan Document
(including, without limitation, the liquidation of the Collateral held in the
Securities Account).
 
If the Borrower makes a payment to eliminate the Curable Shortfall, the Lender
shall apply such payment to reduce the aggregate unpaid principal amount
outstanding under the Revolving Loan.
 
Notwithstanding the foregoing, if at any time the aggregate unpaid principal
amount of the Revolving Loan equals or exceeds the sum of the amounts determined
by multiplying the aggregate Market Value of each type of Collateral set forth
in Column A of Exhibit A hereto times the corresponding percentage specified in
Column D of Exhibit A hereto (a “Default Shortfall”; and together with a Curable
Shortfall, collectively, a “Shortfall”), then the Borrower must immediately (x)
make a payment, (y) deposit additional Collateral of a type and nature
acceptable to the Lender, in its sole and absolute discretion, into the
Securities Account, or (z) make a combination of the payments and deposits
specified in clauses (x) and (y) above, in an amount sufficient to ensure that
the aggregate unpaid principal amount of the Revolving Loan is equal to or less
than the sum of the amounts determined by multiplying the aggregate Market Value
of each type of Collateral set forth in Column A of Exhibit A hereto times the
corresponding percentage specified in Column B of Exhibit A hereto (the “Default
Shortfall Cure Amount”).  If the Borrower fails to immediately make such payment
and/or deposit in respect of the Default Shortfall Cure Amount, the Lender shall
have the immediate right, without notice or other action (notwithstanding any
prior notice given under the preceding paragraph or anything else contained
herein), to exercise any or all other remedies available to the Lender herein or
under any other Loan Document (including, without limitation, the liquidation of
the Collateral held in the Securities Account).

 
iv

--------------------------------------------------------------------------------

 
Only Collateral in the Securities Account of the specific types indicated in
Column A of Exhibit A hereto, and having a per share value equal to or greater
than that indicated in Column A of Exhibit A hereto for such type of Collateral,
if any, shall be included by the Lender in determining the value of the
Collateral in the Securities Account for purposes of ascertaining the amount of
the Commitment hereunder from time to time or at any time.  Additionally, if, at
any time more than 25% of the aggregate value of the Collateral in the
Securities Account consists of securities issued by a single issuer of the type
specified in row (8) of Exhibit A hereto, all of such securities shall be
excluded in ascertaining the amount of the Commitment, or in ascertaining the
existence of any Shortfall Cure Amount or Default Shortfall Cure Amount, at such
time.
 
Payments and Computations:
The Borrower shall make each payment hereunder in respect of interest on,
principal of, or other amount related to the Revolving Loan not later than 12:00
noon (Eastern Time) on the day when due in United States Dollars in same day
funds, with payments being so received by the Lender after such time being
deemed to have been made on the next succeeding Business Day.
     
All computations of interest hereunder shall be made by the Lender on the basis
of a year of three hundred sixty (360) days for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest is payable.  Each determination by the Lender of an interest
rate hereunder shall be conclusive and binding for all purposes, absent manifest
error.  Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of payment of interest.
   
Late Charge:
If the Borrower fails to pay any interest or principal payment on the Revolving
Loan:
 
(i) in the case of payments made by ACH debit, within ten (10) days after the
same becomes due and payable hereunder, the Borrower shall, at the option of the
Lender, pay to the Lender a late charge equal to five percent (5%) of the amount
of such payment, payable on the eleventh (11th) day after such payment becomes
due and payable hereunder; or
 
(ii) in the case of payments made by check, wire transfer or money order, within
five (5) days after the same becomes due and payable hereunder, the Borrower
shall, at the option of the Lender, pay to the Lender a late charge equal to
five percent (5%) of the amount of such payment, payable on the sixth (6th) day
after such payment becomes due and payable hereunder.
   
Default Rate:
In addition to any applicable late charge, upon the occurrence and during the
continuance of an Event of Default, the interest on the aggregate unpaid
principal amount of the Revolving Loan shall be increased, at the option of the
Lender, to a rate equal to the lesser of three percent (3%) per annum above the
rate of interest applicable hereunder or the Maximum Rate (the “Default Rate”).
   
Commitment Fee:
Commitment fee waived.
   
Other Fees:
The Borrower has paid any fees that are outlined in the Letter of Interest.

 
v

--------------------------------------------------------------------------------

Unused Availability Fee:
The Borrower will pay to the Lender an unused availability fee equal to 0.25%
per annum of the daily unused portion of the Commitment, which fee shall be
payable quarterly, in arrears; provided, however, that such fee shall be waived
for this first year of this Revolving Facility.
   
Notices, Etc.:
All notices and other communications provided for hereunder shall be in writing
(including fax communication and any other method of communication authorized by
the Lender) and faxed or sent by a reputable overnight courier or delivery
service to the Borrower, at the Borrower’s address at 2855 Gazelle Ct.,
Carlsbad, CA 92010 or fax number (760) 268-4922, Attention:  Steve Smith (with
copy to General Counsel fax (760) 268-4922); or if to the Lender, at its address
at Morgan Stanley Private Bank, National Association, c/o Morgan Stanley Smith
Barney LLC, 2000 Westchester Avenue, Floor 2NE, Purchase, New York 10577, or fax
number (914) 225-9110; or, as to the Borrower or the Lender at such other
address or fax number as shall be designated by such party in a written notice
to the other party or, in the case of a change of the Borrower’s address or fax
number, as may be requested by the Borrower by telephonic notice and confirmed
in writing by the Lender.  All such notices and communications shall, when
faxed, be effective upon the faxing thereof or, when sent by reputable overnight
courier or delivery system, be effective on the Business Day following the day
when the same is sent in such manner, except that notices and communications to
the Lender pursuant to Article II shall not be effective until received by the
Lender.  Delivery by facsimile or other electronic means of an executed
counterpart of any amendment or waiver of any provision of this Agreement or of
any schedule or exhibit hereto to be executed and delivered hereunder shall be
as effective as delivery of an original executed counterpart thereof.

 
The foregoing Basic Terms are incorporated into and made a part of this
Agreement.
 
vi

--------------------------------------------------------------------------------

LINE OF CREDIT AGREEMENT
 
LINE OF CREDIT AGREEMENT (this “Agreement”), dated as of June 16, 2015, between
ISIS PHARMACEUTICALS, INC. (the “Borrower”), and MORGAN STANLEY PRIVATE BANK,
NATIONAL ASSOCIATION, a national banking association (the “Lender”).
 
PRELIMINARY STATEMENTS:
 
A.            The Borrower has requested that the Lender extend to the Borrower
a line of credit for the benefit of the Borrower to be used solely to provide
for general working capital non-purpose uses.
 
B.             The Lender has agreed to extend such commercial line of credit to
the Borrower on the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, based on the foregoing premises and in consideration of the
mutual covenants and agreements contained herein, the parties hereto hereby
agree as follows:
 
ARTICLE I


DEFINITIONS, BASIC LOAN AND ACCOUNTING TERMS
 
Section 1.01                      Certain Defined Terms.  In addition to the
terms defined elsewhere in this Agreement, the terms used herein shall have the
meanings given thereto in the Basic Terms (as defined below) and in Schedule I
annexed hereto and incorporated by reference herein.
 
Section 1.02                      Basic Terms, Schedules and Exhibits.  The
Basic Terms above (the “Basic Terms”) and all exhibits and schedules referred to
herein are incorporated herein by reference as though set forth herein in full.
 
Section 1.03                       Accounting Terms.  All accounting terms not
specifically defined herein shall be construed in accordance with GAAP.
 
ARTICLE II


REVOLVING FACILITY
 
Section 2.01                       The Revolving Facility. The Lender agrees, on
the terms and conditions set forth in this Agreement, and in particular Section
2.02 and Section 2.03 hereof, to make Advances to the Borrower from time to time
on any Business Day during the period from the Effective Date until the
Termination Date, in an aggregate amount of Advances (including LIBO Rate Loans
and SWAP Rate Loans) outstanding not to exceed at any time the Commitment. 
Within the limits of the Commitment, the Borrower may borrow, repay and
re-borrow Advances (including LIBO Rate Loans and SWAP Rate Loans).  The
Borrower shall execute and deliver to the Lender a Line of Credit Promissory
Note in form and substance satisfactory to the Lender in the maximum amount of
the Commitment (the “Note”).  The Note shall evidence the Borrower’s
unconditional obligation to repay the Lender for all Advances made under this
Agreement, together with interest as provided herein.  Each Advance under the
Commitment shall be deemed evidenced by the Note, which is deemed by this
reference to be incorporated herein and made a part hereof.
 
Section 2.02                      Making the Advances.  Upon fulfillment of the
conditions set forth in Article III hereof, an Advance under this Agreement may
be made by the Lender to the Borrower as follows:
 
(a)                        The Lender or its Affiliates shall make an Advance by
wire transfer or such other means agreed to by the Lender in its sole and
absolute discretion as follows:
 
1

--------------------------------------------------------------------------------

(i)             Wire transfers shall be made pursuant to written notice and wire
instructions provided by the Borrower to the Lender not later than (A) 1:00 p.m.
(Eastern Time) on the date the Borrower desires such proposed Advance to be
funded for Advances other than LIBO Rate Loans and SWAP Rate Loans, or (B) by
12:00 noon (Eastern Time) two (2) Business Days prior to the date of the
proposed Advance for LIBO Rate Loans and SWAP Rate Loans.  Each such notice of
an Advance shall be by telephone, confirmed immediately in writing, or fax or
other method then authorized by the Lender, and shall specify therein (A) the
requested date of such Advance, (B) the requested amount of such Advance, and
(C) any other instructions which are required to enable the Lender to make the
Advance.  The Lender or its Affiliates shall, on the requested date, cause the
proceeds of such Advance to be advanced for or on account of the Borrower by
wire transfer to an account designated by, and pursuant to wire instructions
provided by, the Borrower or in any other manner agreed to by the Lender.
 
(ii)            Each Advance shall be in an amount greater than or equal to
$100,000.00.
 
(b)                       The Borrower may request that an Advance be disbursed
by wire transfer or such other means as offered by the Lender from time to
time.  For disbursements requested to be made by wire transfer, the Borrower’s
request shall specify the deposit account to which proceeds of the Advance are
to be sent or deposited.  The Lender may rely on account information provided by
the Borrower in a wire transfer or other request without investigation and the
Borrower bears the entire risk of wire or other transfers to the wrong account
because of incorrect account information provided by the Borrower.
 
(c)                        If any accrued interest on the Revolving Loan, or any
fee or other amount (other than principal on any Advance) payable hereunder
shall not be paid by or on behalf of the Borrower as contemplated by the
paragraph entitled “Payments and Computations” set forth in the Basic Terms
section of this Agreement when such interest, fee or other amount becomes due
and payable, the Borrower shall be deemed to have requested the Lender make, and
shall be deemed to have agreed to, an Advance hereunder on the due date of, and
in the amount of, such interest, fee or other amount.  Upon fulfillment of the
applicable conditions set forth in Article III, the Lender may, in its sole
discretion on such date, make available to the Borrower, the amount of such
Advance and cause the proceeds of such Advance to be applied to the payment of
such interest, fee or other amount.  If, however, on such date the aggregate
outstanding principal amount of the Revolving Loan shall be $250,000.00 or less,
the Borrower may, on or before (i) the fifteenth (15th) day of each month for
payments made via check/lockbox or wire transfer, or (ii) the tenth (10th) day
of each month for payments made via ACH next following such date, notify the
Lender that the Borrower does not so request or agree to such Advance made
pursuant to this clause (c) and that the Borrower has paid or will pay such
interest, fee or other amount by other means.  If the Borrower shall so notify
the Lender, such Advance and such application of proceeds pursuant to this
clause (c) shall be cancelled and the Lender shall be deemed not to have so made
such Advance or applied the proceeds thereof (and, for purposes of this
Agreement, such Advance shall not be outstanding).  If, however, the Borrower
shall not so notify the Lender on or before (i) the fifteenth (15th) day of each
month for payments made via check/lockbox or wire transfer, or (ii) the tenth
(10th) day of each month for payments made via ACH next following such date, the
Borrower shall be deemed to have confirmed its agreement to such Advance.
 
Section 2.03                      Terms and Repayment.  The Advances shall bear
interest and be repaid in accordance with the terms and conditions set forth in
the Basic Terms.
 
Section 2.04                      Taxes.  The Borrower shall pay any present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies that arise from any payment made hereunder or from the
execution, delivery or registration of, performing under, or otherwise with
respect to, this Agreement or any other Loan Document.
 
Section 2.05                      Evidence of Debt.  The Lender shall maintain
in accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to the Lender resulting from the Advances hereunder
from time to time, including the amounts of principal and interest payable and
paid to the Lender from time to time hereunder.  Entries made in good faith by
the Lender in such account or accounts shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to the Lender under this Agreement, absent manifest error,
provided, however, that the failure of the Lender to make an entry, or any
finding that an entry is incorrect, in such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under the Note and this
Agreement.
 
2

--------------------------------------------------------------------------------

ARTICLE III


CONDITIONS TO EFFECTIVENESS AND LENDING
 
Section 3.01                      Conditions Precedent to Effectiveness of this
Agreement.  This Agreement shall become effective on and as of, and the Lender
shall be obligated to make the first of the Advances only on or after, the later
of the date hereof or the first date on which all of the following conditions
precedent have been satisfied (the “Effective Date”):
 
(a)                        The Borrower shall have identified the Designated
Account and provided to the Lender all documentation reasonably required by the
Lender to effect the ACH deposits and withdrawals hereunder, or in the
alternative, the Borrower shall have provided the Lender with written wire
instructions to effect a wire disbursement of deposits and withdrawals
hereunder.
 
(b)                       The Borrower shall have established and/or funded, and
pledged to the Lender, an account at Morgan Stanley Smith Barney in each case
upon terms satisfactory to the Lender in its sole discretion.
 
 (c)                      The Borrower shall have paid each of the required fees
payable pursuant to the Basic Terms, if any, as well as any other expenses or
other payment items set forth in Section 7.04(a) hereof or in any Closing
Checklist that the Lender may have provided to the Borrower including, without
limitation, any and all legal fees and disbursements of counsel to the Lender
associated herewith.
 
(d)                       The Lender shall have received on or before the date
of the first Advance to be made hereunder all of the documents listed on any
Closing Checklist that the Lender may have provided to the Borrower, in addition
to that which is set forth elsewhere in this Section 3.01, all in form and
substance satisfactory to the Lender.
 
(e)                        The Lender shall have received such other approvals,
opinions and documents as the Lender may reasonably request.
 
Upon satisfaction of such conditions, the Borrower hereby authorizes the Lender
to insert, update or correct (a) any names, addresses and titles on behalf of
the Borrower, the Lender or any other Loan Party in any Loan Document, (b) the
date of each Loan Document, where required in such document, and (c) the
effective interest rate and, as applicable, the repayment schedule in the Basic
Terms hereof, whereupon the first Advance shall be made available to the
Borrower in accordance with the terms and conditions hereof.  At any time prior
to the Effective Date, the Lender may, in its sole and absolute discretion,
terminate any obligation it may have, if any, to execute and deliver this
Agreement and make the Revolving Loan, whereupon any obligation of the Lender
hereunder to make any Advance or in any other document executed in connection
with any Advance shall terminate and be void and of no force and effect.
 
Section 3.02                      Conditions Precedent to Each Advance under the
Revolving Facility.  The obligation of the Lender to make each Advance shall be
subject to the satisfaction of the following conditions precedent before or
concurrently with the making of such Advance:
 
(a)                        the following statements shall be true (and the
acceptance by the Borrower of the proceeds of such Advance shall constitute a
representation and warranty by the Borrower that on the date of any Advance such
statements are true):
 
(i)            the representations and warranties of the Borrower and each other
Loan Party contained in Section 4.01 hereof and in each other Loan Document are
correct on and as of the date of any Advance, before and after giving effect to
such Advance and to the application of the proceeds therefrom, as though made on
and as of such date, and
 
3

--------------------------------------------------------------------------------

(ii)           no event has occurred and is continuing, or would result from
such Advance or from the application of the proceeds therefrom, that constitutes
a Default; and
 
(b)                       the Lender shall have received such approvals,
opinions and documents as the Lender may reasonably request.
 
ARTICLE IV


REPRESENTATIONS AND WARRANTIES
 
Section 4.01                       Representations and Warranties of the
Borrower.  The Borrower represents and warrants to the Lender as follows:
 
(a)                       The Borrower: (i) is a corporation duly organized,
validly existing and in good standing under the laws of the State, Commonwealth
or other jurisdiction of its organization, (ii) is duly qualified and in good
standing as a foreign business entity in each other jurisdiction in which it
owns or leases property or in which the conduct of its business requires it to
so qualify, and (iii) has all requisite power and authority (including, without
limitation, all governmental licenses, agreements and other approvals) to own
and lease and operate its properties and to carry on its business as now
conducted and as proposed to be conducted.  The Borrower’s principal place of
business is located in the State of California.
 
(b)                       The execution, delivery and performance by the
Borrower of the Note, this Agreement and the other Loan Documents to which it is
a party are within the Borrower’s powers, have been duly authorized, by all
necessary action, and (i) do not contravene the Borrower’s charter or bylaws,
operating agreement or partnership agreement, as the case may be, (ii) do not
contravene any law or any contractual restriction binding on or affecting the
Borrower, (iii) will not result in the breach of, or constitute a default or
require any payment to be made under, any loan agreement, credit agreement,
indenture, mortgage, deed of trust, bond, note, lease or other instrument or
agreement binding on or otherwise affecting the Borrower or any of its
properties, or (iv) except for the Liens created under the Loan Documents, will
not result in or require the creation or imposition of any Lien upon or with
respect to any of the properties of the Borrower.
 
(c)                        No authorization or approval or other action by, and
no notice to or filing with, any governmental authority or regulatory body or
any other third party is required for (i) the due execution, delivery and
performance by the Borrower of the Loan Documents to which it is a party, or
(ii) the granting by the Borrower of the Liens granted by it created pursuant to
the Collateral Documents.
 
(d)                       The Note, this Agreement and the other Loan Documents
to which the Borrower is a party have been duly executed and delivered by the
Borrower, and are the legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their respective terms.
 
(e)                       There is no pending or threatened action, unsatisfied
judgment or other proceeding affecting the Borrower before any court,
governmental agency or arbitrator that (i) could be reasonably likely to have a
Material Adverse Effect, or (ii) purports to affect the legality, validity or
enforceability of the Note, this Agreement or any other Loan Document to which
the Borrower is a party, or the consummation of the transactions contemplated
hereby or thereby.
 
 (f)                       The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (as
defined in Regulation U), and no proceeds of any Advance will be used (i) to
purchase or carry any margin stock (as defined in Regulation U) or to extend
credit to others for the purpose of purchasing or carrying any margin stock,
(ii) to repay any loan that was used to purchase or carry any margin stock, or
(iii) to repay a loan made by an Affiliate of the Lender.
 
(g)                       “Isis Pharmaceuticals, Inc.” is the proper legal name
of the Borrower, and the Borrower is a corporation; and as of the date hereof,
it has only those Subsidiaries and Major Affiliates listed on Schedule 4.01(g)
hereof.
 
4

--------------------------------------------------------------------------------

(h)                      Schedule 4.01(h) hereof sets forth Borrower’s
stockholders who beneficially own greater than 5% of Borrower’s voting stock as
disclosed pursuant to the Securities Exchange Act of 1934, and the ownership
interest in Borrower’s Subsidiaries.
 
(i)                         Schedule 4.01(i) hereof sets forth all of the Liens
existing as of the date hereof filed against the Borrower, as debtor, and no
such Liens are “adverse claims,” as such term is defined in Section 8-102(a) of
the Code.
 
(j)                         The Borrower, each other Loan Party and/or
Subsidiary of the Borrower or any other Loan Party (and to Borrower’s knowledge,
each Major Affiliate), in each case to the extent required, (i) are in full
compliance with and have policies, procedures, and internal controls in place
that are reasonably designed to comply with applicable anti-corruption and
anti-money laundering laws, rules and regulations, including, without
limitation, the applicable provisions of the USA Patriot Act 2001, 107 Public
Law 56 (October 26, 2001) (the “Patriot Act”), (ii) have implemented a Customer
Identification Program (“CIP”) and perform CIP due diligence in accordance with
the Patriot Act, (iii) have policies and procedures reasonably designed to
comply with Sections 312 and 319 of the Patriot Act, including the
identification of beneficial ownership where required under applicable law, and
(iv) have policies and procedures in place reasonably designed to prohibit
accounts for foreign shell banks in compliance with Sections 313 and 319 of the
Patriot Act.
 
(k)                       Neither the Borrower, any other Loan Party, and/or
Subsidiary of the Borrower or any Loan Party (and to Borrower’s knowledge, no
Major Affiliate), nor any Person who, to the Borrower’s knowledge, has or will
have an interest in the transaction contemplated by this Agreement or will
participate, in any manner whatsoever, in receiving or utilizing the proceeds of
any Advance, whether directly or indirectly, is or has been a Politically
Exposed Person or an Immediate Family Member or Close Associate of a senior
political figure.
 
(l)                         Neither the Borrower, any other Loan Party, and/or
Subsidiary of the Borrower or any Loan Party (and to Borrower’s knowledge, no
Major Affiliate), nor any director, officer, or employee thereof, nor, to the
Borrower’s knowledge, any, agent or representative thereof, is a Person that, or
is owned or controlled by a Person that, (i) is the subject of any sanctions
administered or enforced by the U.S. Department of Treasury’s Office of Foreign
Assets Control, the United Nations Security Council, the European Union or Her
Majesty’s Treasury (collectively, “Economic Sanctions”), (ii) is located,
organized or resident in a country or territory that would be impermissible
under any Economic Sanctions (including, without limitation, the countries and
territories of Burma/Myanmar, Cuba, Iran, North Korea, Sudan and Syria) or (iii)
has taken any action in furtherance of an offer, payment, promise to pay, or
authorization or approval of the payment or giving of money, property, gifts or
anything else of value, directly or indirectly, to any Person while knowing that
all or some portion of the money or value will be offered, given or promised to
anyone to improperly influence official action, to obtain or retain business or
otherwise to secure any improper advantage
 
(m)                      The financial statements of the Borrower as at the end
of the most recently ended fiscal year of the Borrower containing a balance
sheet of the Borrower and the related statements of income and cash flow of the
Borrower for the fiscal year then ended, duly certified by an Authorized Person
of the Borrower, copies of which have been furnished to the Lender, fairly
present the financial condition of the Borrower as at such date and the results
of the operations of the Borrower for the period ended on such date, all in
accordance with GAAP.  Since the end of the most recently ended fiscal year
there has been no Material Adverse Change with respect to the Borrower.
 
(n)                       All tax returns required to be filed by the Borrower
in any jurisdiction have been filed, and all taxes, assessments, fees and other
governmental charges upon the Borrower, or upon any of its property, income or
franchises, which are shown to be due and payable on such returns have been
paid.  The Borrower is not aware of any proposed additional tax assessment or
tax to be assessed against or applicable to the Borrower.
 
(o)                       The Borrower is solvent, is able to pay its debts as
they become due and now owns property having a value both at fair valuation and
a present fair salable value greater than the amount required to pay such debts
as they mature, and will not be rendered insolvent, or be left with insufficient
capital, or be unable to pay its debts as they mature, by the execution,
delivery and performance of this Agreement or any other Loan Document to which
the Borrower is a party or by the transactions contemplated hereunder or
thereunder.
 
5

--------------------------------------------------------------------------------

(p)                     The Borrower is not in default on any obligation for
borrowed money, any purchase money obligation or other material lease,
commitment, contract, instrument or other obligation, except as disclosed to
Lender in writing.
 
(q)                       There is no event which constitutes a Default.
 
ARTICLE V


COVENANTS OF THE BORROWER
 
Section 5.01                      Affirmative Covenants.  So long as any portion
of the Revolving Loan shall remain unpaid or the Lender shall have any
Commitment hereunder, the Borrower will:
 
(a)                       Compliance with Laws, Etc.  Comply in all material
respects, with all applicable laws, rules, regulations and orders, such
compliance to include, without limitation, compliance with ERISA, Regulation X
and any and all applicable securities laws.
 
(b)                       Payment of Taxes, Etc.  Pay and discharge before the
same shall become delinquent, (i) all taxes, assessments and governmental
charges or levies imposed upon it or upon its property and (ii) all lawful
claims that, if unpaid, might by law become a Lien upon the Borrower’s property;
provided, however, that unless required by one of the Collateral Documents the
Borrower shall not be required to pay or discharge any such tax, assessment,
charge or claim that is being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained in accordance with
GAAP by the Borrower, unless and until any Lien resulting therefrom attaches to
its property and becomes enforceable against its other creditors.
 
(c)                        Maintenance of Insurance.  (i) Maintain insurance
with responsible and reputable insurance companies or associations in such
amounts and covering such risks as is usually carried by companies engaged in
similar businesses and owning similar properties in the same general areas in
which the Borrower operates, and (ii) maintain insurance coverage which complies
with the workers’ compensation and employers’ liability laws of all states in
which the Borrower shall be required to maintain such insurance.
 
(d)                       Preservation of Organizational Existence, Etc. 
Preserve and maintain its existence, rights (charter and statutory) and
franchises; including, without limitation, its legal name and jurisdiction of
organization.
 
(e)                       Visitation Rights.  Permit at any reasonable time and
from time to time, the Lender or any agents or representatives thereof, upon
reasonable advance notice to the Borrower, to examine and make copies of and
abstracts from the records and books of account of, and visit the properties of
the Borrower and to discuss the affairs, finances and accounts of the Borrower
with any of its officers or directors and with their independent certified
public accountants and financial advisors once per every rolling twelve (12)
month period; provided, however, that if an Event of Default has occurred and is
continuing, such limitation shall not apply and the Lender shall be entitled to
make as many such inspections as it deems appropriate in its sole discretion and
shall not be required to provide the Borrower or any other Person with prior
notice of any such inspections.
 
(f)                        Keeping of Books.  Keep proper books of record and
account, in which full and correct entries shall be made of all financial
transactions and the assets and business of the Borrower in accordance with
GAAP.
 
(g)                       Maintenance of Properties, Etc.  Maintain and preserve
all of its properties that are used or useful in the conduct of its business (i)
as required under any of the Collateral Documents, where applicable, and (ii)
otherwise in good working order and condition, ordinary wear and tear excepted.
 
(h)                       Transactions with Major Affiliates.  Conduct all
transactions otherwise permitted under the Loan Documents with any of its Major
Affiliates on terms that are fair and reasonable and no less favorable to the
Borrower than it would obtain in a comparable arm’s-length transaction with a
Person not a Major Affiliate.
 
6

--------------------------------------------------------------------------------

(i)                         Reporting Requirements.  Furnish to the Lender:
 
(A)           to the extent not publicly available, as soon as available and in
any event no later than April 30st of each year, and if requested by the lender,
the Borrower shall provide a complete SEC Form 10-K (annual report) containing
the balance sheet, income statement, cash flows, notes to consolidated financial
statements and Management’s Discussion and Analysis, dated within four months of
each April 30 (for avoidance of doubt, the next report will be due on or before
April 30, 2016 for the year ending December 31, 2015);
 
(B)            to the extent not publicly available, as soon as available and in
any event within the earlier of (i) fifteen (15) days after the filing thereof,
and if requested the lender, the Borrower shall provide a complete SEC Form 10-Q
(quarterly report) containing the balance sheet, income statement, cash flows,
notes to consolidated financial statements and Management’s Discussion and
Analysis, dated within forty-five (45) days of each quarter-end (for avoidance
of doubt, the next report will be due on or before August 15, 2015 for the
period ending June 31, 2015);
 
(C)            as soon as possible and in any event within five (5) days after
the occurrence of each Default and Event of Default continuing on the date of
such statement, a statement of an Authorized Person of the Borrower setting
forth details of such Default and Event of Default and the action that the
Borrower has taken and proposes to take with respect thereto; and
 
(D)           such other information respecting the Borrower, any Guarantor and
each Grantor as the Lender may from time to time reasonably request.
 
(j)                         Cooperation.  Take any action reasonably requested
by Lender to carry out the intent of this Agreement.
 
(k)                       Use of Proceeds.  Use proceeds of the Advances only to
provide for general working capital non-purpose uses, other than to buy or carry
margin stock or other securities.
 
(l)                         Patriot Act; Economic Sanctions.  The Borrower will
immediately notify the Lender in the event the Borrower is made aware or
receives any notice that any of the Borrower, any Guarantor, or any Subsidiary
or Major Affiliate of any Loan Party (or any of such Person’s beneficial owners,
trustees, members, managers, partners or affiliates or participants), or any
Person who, to the Borrower’s knowledge, has or will have an interest in the
transaction contemplated by this Agreement or will participate, in any manner
whatsoever, in receiving or utilizing the proceeds of any Advance, whether
directly or indirectly (i) is or has been a Politically Exposed Person or an
Immediate Family Member or Close Associate of a senior political figure or (ii)
becomes the subject of any Economic Sanctions or the target of any governmental
or regulatory matter involving Economic Sanctions.
 
(m)                      Further Assurances.  Promptly upon request by the
Lender, do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, conveyances,
pledge agreements, mortgages, deeds of trust, trust deeds, assignments,
financing statements and continuations thereof, termination statements, notices
of assignment, transfers, certificates, assurances and other instruments as the
Lender may reasonably require from time to time in order to (i) carry out more
effectively the purposes of the Loan Documents, (ii) to the fullest extent
permitted by applicable law, subject the Borrower’s properties, assets, rights
or interests to the Liens now or hereafter intended to be covered by any of the
Collateral Documents, (iii) perfect and maintain the validity, effectiveness and
priority of any of the Collateral Documents and any of the Liens intended to be
created thereunder and (iv) assure, convey, grant, assign, transfer, preserve,
protect and confirm more effectively unto the Lender the rights granted or now
or hereafter intended to be granted to the Lender under any Loan Document or
under any other instrument executed in connection with any Loan Document to
which the Borrower is or is to be a party.
 
Section 5.02                     Negative Covenants. So long as any portion of
the Revolving Loan shall remain unpaid or the Lender shall have any Commitment
hereunder, the Borrower will not:
 
7

--------------------------------------------------------------------------------

(a)                       [Reserved].
 
(b)                       Mergers, Etc.  Merge or consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to, any Person that does not simultaneously become
a Guarantor of the Borrower’s obligations hereunder (an additional “Guarantor”)
pursuant to documentation satisfactory to the Lender.
 
(c)                       [Reserved].
 
(d)                       Change in Nature of Business, Management or
Ownership.  Make any material change (i) in the nature of its business to a
business other than research, development or commercialization of therapeutics
or diagnostics, (ii) in its fiscal year, or (iii) to the legal name of any
Grantor.
 
(e)                        Sales, Etc., of Assets.  Sell, lease, license,
transfer or otherwise dispose of any assets, or grant any option or other right
to purchase, lease or otherwise acquire any assets other than (i) in exchange
for consideration not less than fair market value of such assets; (ii) sales or
licenses of intellectual property in the ordinary course of business, and (iii)
as otherwise permitted under any of the Collateral Documents.  The foregoing
exceptions are further subject to compliance with the applicable Collateral
Documents.
 
(f)                         Anti-Corruption and Anti-Money Laundering Laws;
Economic Sanctions.  Not, directly or indirectly, use the proceeds of any
Advance, or lend, contribute or otherwise make available such proceeds to any
Subsidiary or Major Affiliate of the Borrower or any other Loan Party or other
Person: (i) to fund or facilitate any activities that would violate applicable
anti-corruption or anti-money laundering laws, rules or regulations, including,
without limitation, the Patriot Act, (ii) to fund or facilitate any activities
or business of, or with, any Person or any country or territory that, at the
time of such funding or facilitation, is the subject of Economic Sanctions, or
(ii) in any manner that will result in a violation of Economic Sanctions by any
Person, including, without limitation, the Lender.
 
Section 5.03                      Financial Covenants.  So long as any portion
of the Revolving Loan shall remain unpaid or the Lender shall have any
Commitment hereunder, the Borrower shall:
 
(a)                       Maximum Balance Sheet Leverage.  Not permit the ratio
of Total Unsubordinated Liabilities to Tangible Net Worth to exceed 3.00 to 1.00
at any time, measured on a quarterly basis.
 
(b)                      Debt Coverage Ratio.  Maintain, as of the end of each
fiscal year, for the four (4) quarters then ended, a ratio of (a) EBITDA plus
Unencumbered Liquid Assets minus any and all amount declared or paid as a
dividend, purchase, redemption, retirement, defeasement or other acquisition for
value of any of the Borrower’s capital stock to (b) the sum of the current
maturities of all Debt for borrowed money (including, without limitation,
current obligations under capital leases) plus interest expense, of not less
than 1.50 to 1.00.
 
(c)                      Unencumbered Liquid Assets.  Maintain at all times in
an account at Lender or its Affiliates a minimum of $20,000,000.00 of
Unencumbered Liquid Assets.
 
ARTICLE VI
 
EVENTS OF DEFAULT
 
Section 6.01                      Events of Default.  If any of the following
events (“Events of Default”) shall occur and be continuing:
 
(a)                       The Borrower shall fail to pay any principal of or
interest on the Revolving Loan when the same becomes due and payable; or the
Borrower shall fail to make any other payment of fees or other amounts payable
under this Agreement when the same becomes due and payable (including, without
limitation, prepayments required as a result of any event described in the
“Collateral Maintenance” section of the Basic Terms); or
 
8

--------------------------------------------------------------------------------

(b)                      Any representation or warranty made by the Borrower or
any other Loan Party herein or in any other Loan Document, or any representation
or warranty made by the Borrower or any other Loan Party (or any of their
respective trustees, officers, members, managers or partners, as applicable) in
connection with this Agreement or any other Loan Document, shall prove to have
been incorrect or misleading in any material respect when made or as of the date
of any Advance or the conversion date of any LIBO Rate Loan or SWAP Rate Loan;
or
 
(c)                       (i) The Borrower shall fail to perform or observe any
term, covenant or agreement contained in Sections 5.01 (other than Section
5.01(i)), 5.02, 5.03 or 7.11, or (ii) the Borrower or any other Loan Party shall
fail to perform or observe any other term, covenant or agreement contained in
this Agreement or any other Loan Document (except as set forth below in clause
(iii) hereof) on its part to be performed or observed if such failure described
in this subsection (c)(ii) shall remain unremedied for any grace period
specified therein or for ten (10) days if no grace period is so specified or, in
the case of a default under Section 5.01(f) or (g) hereof, ten (10) days after
the Borrower or any other Loan Party had or should have had knowledge of such
default, or (iii) the Borrower shall fail to timely cure a Curable Shortfall or
immediately cure a Default Shortfall as required under the “Collateral
Maintenance” section under the Basic Terms; or
 
 (d)                     The Borrower or any other Loan Party shall fail to pay
any principal of or premium or interest on any Debt of the Borrower or such
other Loan Party (as the case may be), (A) to the Lender or any Affiliate of the
Lender (other than Debt hereunder), or (B) to any other Person in an aggregate
amount (for all Loan Parties together) of greater than or equal to
$25,000,000.00 (other than indebtedness for borrowed money secured only by the
real property to which the indebtedness relates and which is nonrecourse to the
Borrower or such Loan Party), whether such indebtedness now exists or shall
hereafter be created, (x) resulting in such indebtedness becoming or being
declared due and payable or (y) constituting a failure to pay the principal and
interest of any such indebtedness when due and payable at its stated maturity or
required purchase or, subject to clause (x) above, upon declaration or
acceleration or otherwise, and such acceleration shall not have been rescinded
or annulled, or such failure to pay cured, within sixty (60) days after written
notice to the Borrower by the Lender; or
 
(e)                       The Borrower or any other Loan Party, if an
individual, shall die or be declared legally incompetent or shall voluntarily
dissolve, liquidate or terminate operations, or shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any other Loan Party seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of ten (10) days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Borrower or any
other Loan Party shall take any action to authorize any of the actions set forth
above in this subsection (e); or
 
(f)                        Any final judgment or order for the payment of money
in excess of $25,000,000.00 (excluding any amounts covered by insurance) in the
aggregate is rendered against Borrower, which judgment is not discharged or
stayed within 60 days after (i) the date on which the right to appeal thereof
has expired if no such appeal has commenced, or (ii) the date on which all
rights to appeal have been extinguished; or
 
(g)                       [Reserved]; or
 
(h)                       (A)(i) Any Lien granted pursuant to any Collateral
Document shall for any reason at any time cease to be a valid and perfected
first priority lien on and security interest in the Collateral purported to be
covered thereby and within ten (10) days of written notice from Lender to
Borrower, Borrower fails to take the actions within Borrower’s powers that are
necessary to restore such lien; or (ii) any of the Collateral Documents shall
for whatever reason be terminated or cease to be in full force and effect and
within ten (10) days of written notice from Lender to Borrower, Borrower fails
to take the actions within Borrower’s powers that are necessary to restore such
Collateral Document or (B) any Loan Party shall take any action to discontinue
or to assert the invalidity or unenforceability of any Collateral Document; or
 
9

--------------------------------------------------------------------------------

(i)                         [Reserved]; or
 
(j)                         The Borrower, any Guarantor, any Major Affiliate or
Subsidiary of any of the Loan Parties shall (i) become the subject of any
Economic Sanctions, (ii) become named on any list of persons who are or may be
engaged in or who have been or may have been engaged in possible criminal
activity or other wrongdoing, including, without limitation, money laundering or
corruption or (iii) be indicted, arraigned or custodially detained on charges
involving money laundering or corruption or any predicate crime to money
laundering or corruption;
 
then, and in any such event, to the extent permitted by applicable law, the
Lender may, by notice to the Borrower, (i) declare its obligation to make
Advances to be terminated, whereupon the same shall forthwith terminate, (ii)
declare the Advances, all interest thereon and all other amounts payable under
this Agreement to be forthwith due and payable, whereupon the Advances and all
such interest and all such other amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrower, (iii) take action to
liquidate all or any part of the Collateral according to the procedures set
forth in the Collateral Documents, and (iv) take any or all other remedial
action permitted by applicable law; provided, however, that notwithstanding the
foregoing, upon the occurrence of any event described in subsection (e) of this
Section 6.01, (A) the obligation of the Lender to make Advances shall
automatically be terminated and (B) the Advances and all such interest and all
such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.
 
ARTICLE VII


MISCELLANEOUS
 
Section 7.01                      Amendments, Etc.  No amendment or waiver of
any provision of this Agreement nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the party to be charged thereby, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.
 
Section 7.02                      Notices, Etc.  All notices and other
communications provided for hereunder shall be in writing (including facsimile
communication and any other method of communication authorized by the Lender,
including, without limitation, electronic mail with respect to routine
day-to-day notices) and mailed, faxed, or otherwise sent or delivered in
accordance with the Basic Terms.
 
Section 7.03                      No Waiver; Remedies.  No failure on the part
of the Lender to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right.  The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.
 
Section 7.04                      Costs and Expenses; Indemnification.
 
(a)                       The Borrower agrees to pay on demand all reasonable
fees, costs and expenses of the Lender in connection with the preparation,
negotiation, execution, delivery, administration, modification or amendment of
any commitment letter issued by the Lender, this Agreement, the Note, the
Collateral Documents and the other Loan Documents, including, without
limitation, search, filing and recording fees and taxes, the reasonable fees and
expenses of counsel for the Lender with respect thereto and with respect to
advising the Lender as to its rights and responsibilities under such documents. 
The Borrower further agrees to pay on demand all fees, costs and expenses of the
Lender, if any (including, without limitation, reasonable counsel fees and
expenses), in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of this Agreement, the Note, the Collateral
Documents and the other Loan Documents, including, without limitation,
reasonable fees and expenses of counsel for the Lender in connection with the
enforcement of rights under this Agreement, the Note, the other Loan Documents
and this Section 7.04(a).  The Borrower hereby authorizes the Lender and its
Affiliates at any time and from time to time, upon prior notice to the Borrower
(unless a Default or an Event of Default shall have occurred and be continuing,
in which case no such notice shall be required), and whether or not the Lender
shall have made any demand or an Event of Default shall have occurred, to charge
any account of the Borrower maintained by the Lender or any of its Affiliates
against such fees, costs and expenses.  The rights of the Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, rights of setoff) that the Lender and its
Affiliates may have.
 
10

--------------------------------------------------------------------------------

(b)                       The Borrower agrees to indemnify and hold harmless the
Lender and each of its Affiliates and officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against any and all claims
brought by a Third Party that are asserted or awarded against any Indemnified
Party (together with damages, losses, liabilities and expenses, including,
without limitation, reasonable fees and expenses of counsel, associated with
such claims), in each case arising out of or in connection with or by reason of
(including, without limitation, in connection with any investigation, litigation
or proceeding or preparation of a defense in connection therewith) this
Agreement, any of the transactions contemplated herein or the actual or proposed
use of the proceeds of the Advances except to the extent such claim, damage,
loss, liability or expense is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party’s
gross negligence or willful misconduct. Notwithstanding the foregoing, the
Borrower’s indemnification obligations hereunder shall not apply with respect to
any claim, damage, loss, liability or expense that is the result of an action
brought by the Borrower directly against any Indemnified Party.  In the case of
an investigation, litigation or other proceeding to which the indemnity in this
Section 7.04(b) applies, such indemnity shall be effective whether or not any
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated.  After receipt by the Lender
of written notice of any claim or the commencement of any action or proceeding
against an Indemnified Party, the Lender shall give the Borrower written notice
of such claim or the commencement of such action or proceeding (collectively,
“Actions”), including a copy of such claim, process and all legal pleadings
related to any such Action.  The Lender shall be entitled to control the defense
of any and all Actions using counsel of its own choosing, in its sole and
absolute discretion, but the Borrower may, at its own cost and expense,
participate in all such Actions with reputable counsel reasonably acceptable to
the Lender.  The Borrower may, at its own cost and expense, upon reasonable
request, assist the Lender with respect to the defense of any Action, with the
Lender’s consent, not to be unreasonably withheld or delayed.  Notwithstanding
the foregoing, Borrower will not be liable for or be required to provide
indemnification hereunder for any claim settled or disposed of without
Borrower’s prior written consent, not to be unreasonably withheld, conditioned
or delayed.  Each party hereto also agrees not to assert any claim against any
other party hereto, or any of their Affiliates, or any of their respective
directors, officers, employees, attorneys and agents, on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to this Agreement, any of the transactions contemplated
herein or the actual or proposed use of the proceeds of the Advances.
 
(c)                       Without prejudice to the survival of any other
agreement of the Borrower hereunder, the agreements and obligations of the
Borrower contained in this Section 7.04 shall survive the payment in full of
principal, interest and all other amounts payable hereunder.
 
Section 7.05                      Right of Setoff.  Upon the occurrence and
during the continuance of any Event of Default, the Lender and its Affiliates
are hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to sell, liquidate, transfer or otherwise apply, or to cause
to sell, liquidate, transfer or otherwise apply, any assets or securities of the
Borrower held by Morgan Stanley Smith Barney, and set off and apply, or cause to
set off and apply, any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by the Lender or any of its Affiliates to or for the credit or the account of
the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document, whether or
not the Lender shall have made any demand under this Agreement or such other
Loan Document.  The rights of the Lender and its Affiliates under this Section
are in addition to other rights and remedies (including, without limitation,
other rights of setoff) that the Lender may have.
 
Section 7.06                       Binding Effect; Successors and Assigns.  This
Agreement shall become effective on the Effective Date and thereafter shall be
binding upon and inure to the benefit of the Borrower, the Lender and their
respective successors and assigns.
 
Section 7.07                       Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York, without regard to conflicts of law principles of New York State law other
than §5-1401 of the New York General Obligations Law.
 
11

--------------------------------------------------------------------------------

Section 7.08                      Execution in Counterparts.  This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or other electronic means shall be effective as delivery
of an original executed counterpart of this Agreement.
 
Section 7.09                       Interest Rate Limitation.  Anything herein to
the contrary notwithstanding, if at any time the applicable interest rate,
together with all fees and charges that are treated as interest under applicable
law (collectively, the “Charges”), as provided for herein or in any other Loan
Document, or otherwise contracted for, charged, received, taken or reserved by
the Lender, shall exceed the maximum lawful rate (the “Maximum Rate”) that may
be contracted for, charged, taken, received or reserved by the Lender in
accordance with applicable law, the rate of interest payable on the Advances, 
together with all Charges payable to the Lender, shall be limited to the Maximum
Rate.  Neither the Borrower nor any other Loan Party that is or will become
liable for payment of the obligations of the Borrower under this Agreement shall
be liable for unearned interest on the Advances or be required to pay interest
thereon in excess of the maximum amount that may be lawfully charged under
applicable law from time to time in effect, and the provisions of this Section
7.09 shall control over all other provisions of the Loan Documents that may be
in conflict.  If (a) the maturity of the obligations of the Borrower under this
Agreement is accelerated for any reason, (b) any of such obligations are prepaid
and as a result any amounts held to constitute interest are determined to be in
excess of the legal maximum or (c) the Lender or any other holder of any or all
of the obligations of the Borrower under this Agreement shall otherwise collect
moneys that are determined to constitute interest that would otherwise increase
the interest on any or all of such obligations to an amount in excess of that
permitted to be charged by applicable law then in effect, then all such sums
determined to constitute interest in excess of such legal limit shall, without
penalty, be promptly applied to reduce the then outstanding principal of such
obligations or, at the Lender’s or such holder’s option, be promptly returned to
the Borrower or the other payor thereof upon such determination.
 
Section 7.10                       Jurisdiction, Etc.
 
(a)                       Each of the parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any New York State court or federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
other Loan Document, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in any such New York State court or, to the extent permitted by law, in such
federal court.  Each of the parties hereto consents to the service of copies of
any and all process which may be served in any such action or proceeding by the
mailing of copies of such process to such party at its address specified in the
Basic Terms.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or any other Loan Document shall affect any right that
any party may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document in the courts of any other jurisdiction.
 
(b)                       Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any New York State or federal court.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
Section 7.11                      Assignments and Participations.  The Borrower
may not assign any of the Borrower’s rights or obligations under this Agreement
or any other Loan Document; provided, however, that:
 
(a)                       subject to Lender’s prior written consent, not to be
unreasonably withheld, conditioned or delayed, the Borrower may assign its
rights or obligations under this Agreement or any other Loan Document in
connection with a change of control so long as (i) the acquiring company shall
have its senior unsecured debt rated by S&P and Moody’s and such senior
unsecured debt shall be rated at least BBB by S&P and at least Baa2 by Moody’s
and (ii) any successor entity agrees to be bound by the terms of this Agreement
and each of the other Loan Documents; and
 
12

--------------------------------------------------------------------------------

(b)                       the Borrower may also assign its rights or obligations
under this Agreement or any other Loan Document in connection with a change of
control with the Lender’s consent, in its sole and absolute discretion, so long
(x) as any successor entity agrees to be bound by the terms of this Agreement
and each of the other Loan Documents and (y) the Borrower provides the Lender
with written notice of such change of control, along with such information, that
is sufficient, in the Lender’s sole and absolute discretion, for the Lender to
determine whether or not it would like to accept such assignee as a substitute
Borrower hereunder, at least thirty (30) days prior to the consummation of such
change of control.  Notwithstanding anything in this subsection (b) to the
contrary, if the Borrower provides the Lender with written notice of a change of
control, along with the information required by clause (y) above less than
thirty (30) days prior to the effectiveness of such change of control, the
Lender shall have thirty (30) days to determine, in its sole and absolute
discretion, whether or not to consent to the change of control or to require the
Borrower to repay the principal amount of the Revolving Loan then outstanding,
together with all fees, costs and expenses and accrued and unpaid interest
thereon (a “Repayment Determination”).  If the Lender delivers notice of a
Repayment Determination to the Borrower, any purported assignment by the
Borrower of its rights or obligations under this Agreement or any other Loan
Document shall be ineffective, the Lender’s obligation to make Advances shall
immediately be terminated, and the Borrower shall repay the principal amount of
the Revolving Loan then outstanding, together with all fees, costs and expenses
and accrued and unpaid interest thereon as described in the prior sentence.
 
The Lender may assign to one or more Persons all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment and the Advances owing to it), without notice to, or
the consent of the Borrower or any other Loan Party; provided, however, that,
other than assignments to (i) an Affiliate of the Lender, (ii) any entity or
subdivision of the United States government and (iii) Federal Reserve Banks,
which, for the avoidance of doubt shall not have a limit on the number of such
assignments, the Lender shall not be permitted to assign such rights and
obligations to more than three (3) Persons without the consent of the Borrower. 
The Lender may sell participations to one or more Persons (other than the
Borrower or any other Loan Party or entity in which the Borrower has any direct
or indirect equity interest, and not to exceed more than three (3) Persons
without the Borrower’s consent) in or to all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment and the Advances owing to it).  The Lender may, in
connection with any assignment or participation or proposed assignment or
participation pursuant to this Section 7.11, disclose to the assignee or
participant or proposed assignee or participant, any information relating to the
Borrower furnished to the Lender by or on behalf of the Borrower.
 
Section 7.12                     WAIVER OF JURY TRIAL.  EACH OF THE BORROWER AND
THE LENDER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, THE
ADVANCES OR THE ACTIONS OF THE LENDER OR ANY OF ITS AFFILIATES IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF OR THEREOF.
 
Section 7.13                      Severability of Provisions.  Any provision of
this Agreement which is prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.
 
Section 7.14                      Entire Agreement; Jointly Drafted.  This
Agreement, the other Loan Documents and all brokerage agreements to which the
Borrower or any Major Affiliate of the Borrower is a party with Morgan Stanley
Smith Barney constitute the entire agreement among the parties and supersede any
prior written and verbal agreements among them with respect to the subject
matter hereof and thereof.   This Agreement shall be deemed to have been jointly
drafted, and no provision of it shall be interpreted or construed for or against
a party because such party purportedly prepared or requested such provision, any
other provision, or this Agreement as a whole.
 
Section 7.15                      Headings.  Article, section and paragraph
headings in this Agreement are included herein for convenience of reference only
and shall not constitute a part hereof for any other purpose.
 
13

--------------------------------------------------------------------------------

Section 7.16                      Conflicts.  Conflicts between this Agreement
and any of the Collateral Documents shall be resolved in favor of the latter.
 
Section 7.17                      Terms Generally.  The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
Section 7.18                      [Reserved].
 
Section 7.19                      Tax Information.  Notwithstanding anything
herein to the contrary, the Borrower (and any employee, representative or other
agent of the Borrower) may disclose to any and all Persons, without limitation
of any kind, the U.S. federal income tax treatment and the U.S. federal income
tax structure of the transactions contemplated hereby and all materials of any
kind (including, without limitation, opinions or other tax analyses) that are
provided to the Borrower (or any employee, representative or other agent of the
Borrower) relating to such tax treatment and tax structure.  However, no
disclosure of any information relating to such tax treatment or tax structure
may be made to the extent nondisclosure is reasonably necessary in order to
comply with applicable securities laws.
 
Section 7.20                      Other Events.
 
(a)                       In the event that any introduction of or change in
applicable law, regulation, condition, directive or interpretation thereof
(including, without limitation, any request, guideline or policy whether or not
having the force of law and including, without limitation, Regulation D
promulgated by the Board of Governors of the Federal Reserve System of the
United States as now and from time to time hereafter in effect) by any authority
charged with the administration or interpretation thereof:
 
(i)             subjects the Lender to any tax with respect to any Advance
(other than any tax on the overall net income of the Lender); or
 
(ii)            changes the basis of taxation of payments to the Lender of
principal of or interest on any Advance (other than any tax measured by or based
upon the overall net income of the Lender); or
 
(iii)          imposes, modifies or deems applicable any reserve or deposit
requirements against any assets held by, deposits with or for the account of, or
loans or commitments by, an office of the Lender in connection with the
obligations of the Lender hereunder; or
 
(iv)         imposes upon the Lender any other condition with respect to any
amount paid or payable to or by the Lender pursuant to this Agreement;
 
and the result of any of the foregoing is to increase the cost to the Lender of
maintaining the Commitment or to reduce the amount of any payment receivable by
the Lender hereunder, or to require the Lender to make any payment on or
calculated by reference to the gross amount of any sum received by it pursuant
hereto, in each case by an amount which the Lender in its reasonable judgment
deems material, then:
 
14

--------------------------------------------------------------------------------

(A)           the Lender shall promptly notify the Borrower in writing of the
happening of such event;
 
(B)            the Lender shall promptly deliver to the Borrower a certificate
stating the change which has occurred or the reserve requirements or other
conditions which have been imposed on the Lender or the request, direction or
requirement with which it has complied, together with the date thereof, the
amount of such increased cost, reduction or payment and the way in which such
amount has been calculated; and
 
(C)            the Borrower shall pay to the Lender, within thirty (30) days
after delivery of the certificate referred to in clause (B) above, such an
amount or amounts as will compensate the Lender for such additional cost,
reduction or payment, only so long as the Lender is treating the Borrower with
respect to such reimbursement request in a manner substantially similar to how
it is treating its similarly situated borrowers under similar circumstances.
 
Without limitation of the foregoing, (i) if the Lender makes a demand for
compensation pursuant to this paragraph (a), the Borrower may, notwithstanding
anything in this Agreement to the contrary, upon notice to the Lender in
accordance with Sections 2.03 and 7.02 not later than thirty (30) days following
receipt of the certificate referred to in clause (B) above, repay in full the
Advances together with accrued interest thereon to the date of prepayment (and,
if Borrower timely makes such repayment in full, then no amount under clause (C)
shall be owed); and (ii) notwithstanding anything in this Agreement to the
contrary, (1) the Dodd Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (2) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in applicable law,” regardless of the date
enacted, adopted or issued.
 
(b)                       No failure on the part of the Lender to demand
compensation under paragraph (a) above on any one occasion shall constitute a
waiver of its right to demand such compensation on any other occasion, and no
failure on the part of the Lender to deliver any certificate in a timely manner
shall in any way reduce any obligation of the Borrower to the Lender under this
Section.  The protection of this Section shall be available to the Lender
regardless of any possible contention of the invalidity or inapplicability of
any law, regulation or other condition which shall give rise to any demand by
the Lender for compensation hereunder.
 
Section 7.21                       Capital Adequacy.
 
(a)                       If the Lender shall have determined that the
applicability of any law, rule, regulation or guideline regarding capital
adequacy, or any change in any of the foregoing or in the interpretation or
administration of any of the foregoing by any governmental authority, central
lender or comparable agency charged with the interpretation or administration
thereof (and for purposes of this Agreement, (1) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all regulations, guidelines and
directions in connection therewith, and (2) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, are, in each case, deemed to have been adopted and gone into effect after
the date hereof), or compliance by the Lender (or any lending office of the
Lender) or the Lender’s holding company with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central lender or comparable agency, has or would have the effect of reducing
the rate of return on the Lender’s capital or on the capital of the Lender’s
holding company, if any, as a consequence of this Agreement or any Advance made
by the Lender pursuant hereto to a level below that which the Lender or the
Lender’s holding company could have achieved but for such adoption, change or
compliance (taking into consideration the Lender’s policies and the policies of
the Lender’s holding company with respect to capital adequacy) by an amount
deemed by the Lender to be material, then from time to time the Borrower shall
pay to the Lender such additional amount or amounts as will compensate the
Lender or the Lender’s holding company for any such reduction suffered, only so
long as the Lender is treating the Borrower with respect to such reimbursement
request in a manner substantially similar to how it is treating its similarly
situated borrowers under similar circumstances.
 
15

--------------------------------------------------------------------------------

(b)                       A certificate of the Lender setting forth such amount
or amounts as shall be necessary to compensate the Lender or its holding company
as specified in paragraph (a) above shall be delivered to the Borrower and shall
be deemed presumptively correct and binding on the Borrower absent manifest
error.  The Borrower shall pay the Lender the amount shown as due on any such
certificate delivered by it within thirty (30) days after their receipt of the
same.  Without limitation of the foregoing, (i) if the Lender makes a demand for
compensation pursuant to this clause (b), the Borrower may, notwithstanding
anything in this Agreement to the contrary, upon notice to the Lender in
accordance with Sections 2.03 and 7.02, not later than thirty (30) days
following receipt of the certificate referred to in this clause (b), repay in
full the Advances together with accrued interest thereon to the date of
prepayment (and, if Borrower timely makes such repayment in full, then no amount
under this clause (b) shall be owed).
 
(c)                       Failure on the part of the Lender to demand
compensation for any reduction in return on capital with respect to any period
shall not constitute a waiver of the Lender’s right to demand such compensation
with respect to such period or any other period.  The protection of this Section
shall be available to the Lender regardless of any possible contention of the
invalidity or inapplicability of the law, rule, regulation, guideline or other
change or condition which shall have occurred or been imposed.
 
Section 7.22                      Survival.  All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the Lender and
shall survive the execution and delivery of the Note, this Agreement and the
making of any Advance, regardless of any investigation made by the Lender or on
its behalf and notwithstanding that the Lender may have had notice or knowledge
of any Default, Event of Default or incorrect representation or warranty at the
time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Advance or any
fee or any other amount payable under this Agreement is outstanding and so long
as the Commitment has not expired or terminated.  The provisions of Sections
7.04, 7.05, 7.10, 7.12, 7.19, 7.20, and 7.21 shall survive and remain in full
force and effect regardless of payment in full of all Advances, the termination
of the Commitment and the termination of this Agreement or any provision hereof.
 
Section 7.23                      Credit Reports.  For the avoidance of doubt
and without in any way limiting any of the Lender’s rights under any other Loan
Document, including, without limitation, any financial statement and/or
application delivered by or on behalf of any Loan Party with respect to the
Revolving Facility, the Borrower authorizes the Lender to obtain credit reports
on the Borrower from time to time until the Revolving Loans are paid in full and
the Commitment has terminated, but not more often than annually except in
connection with other extensions or proposed extensions of credit to the
Borrower by the Lender or any of its Affiliates.
 
Section 7.24                      Financial Advisor Disclaimer.  The Borrower
acknowledges and agrees that notwithstanding any advisory relationship that the
Borrower may have with Morgan Stanley Smith Barney with respect to the
Securities Account, no advisory relationship with Morgan Stanley Smith Barney
exists with respect to the Revolving Facility and the Revolving Loan or in
connection with the Borrower’s decision to enter into this Agreement and the
other Loan Documents, or the Borrower’s decision to use the Securities Account
as collateral for the Revolving Loan.  The Borrower further acknowledges and
agrees that neither Morgan Stanley Smith Barney, nor any financial advisor(s) to
the Borrower employed by or working as an agent of Morgan Stanley Smith Barney,
has acted or is acting as an investment advisor in connection with the
Borrower’s decision to enter into this Agreement and the other Loan Documents or
the Borrower’s decision to obtain the Revolving Loan and the Borrower is solely
responsible for his, her or its decision to enter into this Agreement and to
pledge assets in the Securities Account under the Security Agreement and the
other Collateral Documents.
 
Section 7.25                      Lender Affiliates.  The Borrower acknowledges
and agrees that it may not use proceeds of Advances to purchase any securities
(a) issued by an affiliate (as defined under Regulation W) of the Lender (a
“Regulation W Affiliate”), (b) in respect of which, and during any period that,
any Regulation W Affiliate has acted as an underwriter, (c) sold by any
Regulation W Affiliate acting as a principal, or (d) that would otherwise result
in the Lender having to incur a capital charge under Regulation W or being in
violation of Regulation W.  If the Borrower makes a purchase in violation of the
preceding sentence, Morgan Stanley Smith Barney may cancel or rescind such
purchase at the sole cost of the Borrower, without any prior notice to the
Borrower.
 
16

--------------------------------------------------------------------------------

Section 7.26                      Other Matters.  The Borrower agrees not to use
the Lender’s or any of the Lender’s Affiliates’ name, logo, trademark or trade
name in any marketing document or any communication with the public, including,
without any limitation, a press release or tombstone, except as required by
applicable law.
 
[Remainder of page intentionally left blank.]
 
17

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Line of Credit Agreement
to be executed by their duly authorized officers as of the date first above
written.



 
ISIS PHARMACEUTICALS, INC.
   
By: /s/ Elizabeth L. Hougen
 
Name: Elizabeth L. Hougen
 
Title: SVP Finance and CFO




 
MORGAN STANLEY PRIVATE BANK, NATIONAL ASSOCIATION
   
By: /s/ Jared Livingston
 
Name: Jared Livingston
 
Title:  Authorized Signatory



STATE OF
   
COUNTY OF
  

 
On this ___ day of _________, 2015, before me, the undersigned, personally
appeared ___________________, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument, and acknowledged to me that [he][she] executed the same
in [his][her] capacity as indicated therein.
______________________________
Notary Public
 

--------------------------------------------------------------------------------

SCHEDULE I
TO LINE OF CREDIT AGREEMENT WITH
ISIS PHARMACEUTICALS, INC.
 
CERTAIN DEFINED TERMS
 
As used in this Agreement, the following terms shall have the following
meanings:
 
“Advance” means an advance made pursuant to the Revolving Facility by the Lender
to the Borrower under Article II.
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling,” “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote five percent (5%) or more of the voting stock (or
equivalent) of such Person or to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting stock (or
the equivalent thereof), by contract or otherwise.
 
“Annex” has the meaning specified in Section 4.01(j).
 
“Authorized Person” means (a) with respect to any entity which is a limited
liability company, a manager or authorized member thereof, (b) with respect to
any entity which is a corporation, the chief financial officer thereof and, (c)
with respect to any entity which is a partnership, the general partner thereof.
 
“Automatic ACH Payment” has the meaning specified in the Basic Terms.
 
“Basic Terms” has the meaning set forth in Section 1.02.
 
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City.
 
“Charges” has the meaning specified in Section 7.09.
 
“CIP” has the meaning specified Section 4.01(j).
 
“Close Associate” means a Person who is widely and publicly known to maintain an
unusually close relationship with a senior political figure, including a Person
in a position to conduct substantial domestic and international financial
transactions on behalf of such figure.
 
“Closing Checklist” means the Closing Checklist dated the date hereof prepared
by the Lender and delivered to the Borrower setting forth the documents to be
executed and/or delivered by the Loan Parties in connection with this Agreement.
 
“Code” means the Uniform Commercial Code as enacted in the State of New York, as
amended from time to time.
 
“Collateral” means all “Collateral” referred to in the Collateral Documents and
all other property that is or is intended to be subject to any Lien in favor of
the Lender.
 
“Collateral Documents” means, collectively, the Security Agreement, all
financing statements with respect to the Collateral and any other Loan Document
pursuant to which any Collateral is granted to the Lender by any Loan Party.
 
“Commitment” means the obligation of the Lender to make Advances to the Borrower
in an amount up to the lesser of (i) $20,000,000.00 or (ii) an amount equal to
the sum of the amounts obtained by multiplying the aggregate Market Value of
each type of Collateral in the Securities Account set forth in Column A of
Exhibit A hereto times the corresponding percentage specified in Column B of
Exhibit A hereto with respect to each such type of Collateral in the Securities
Account, all on the terms and conditions set forth in this Agreement.
 
Schedule I

--------------------------------------------------------------------------------

“Curable Shortfall” has the meaning specified in the Basic Terms.
 
“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money or for the deferred purchase price of property or
services (other than current trade payables incurred in the ordinary course of
business), (b) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (c) all capital lease obligations of
such Person, (d) all obligations of such Person, contingent or otherwise, in
respect of acceptances, letters of credits or similar extensions of credit, (e)
all liabilities secured by any Lien on any property owned by such Person, even
though such Person has not assumed or otherwise become liable for the payment
thereof, (f) all obligations of such Person in respect of interest rate or
currency protection agreements, (g) all Debt of one or more others guaranteed
directly or indirectly in any manner by such Person, and (h) trade debt which is
more than ninety (90) days past due.
 
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
 
“Default Rate” has the meaning specified in the Basic Terms.
 
“Default Shortfall” has the meaning specified in the Basic Terms.
 
“Default Shortfall Cure Amount” has the meaning specified in the Basic Terms.
 
“Designated Account” means, in respect of the Borrower, that certain deposit
account which may be established and maintained by the Borrower at a financial
institution, the account number and location of which shall be provided to the
Lender pursuant to the Basic Terms set forth herein.
 
“EBITDA” means net income (net loss) exclusive of extraordinary gains, if any,
plus (a) interest expense, (b) income tax expense, (c) depreciation expense and
(d) amortization expense.
 
 “Economic Sanctions” has the meaning specified in Section 4.01(l).
 
“Effective Date” has the meaning specified in Section 3.01.
 
“Events of Default” has the meaning specified in Section 6.01.
 
“Fixed LIBO Rate” has the meaning specified in the Basic Terms.
 
“Fixed SWAP Rate” has the meaning specified in the Basic Terms.
 
“GAAP” means the generally accepted accounting principles in the United States,
consistently applied, or any successor principles.
 
 “Grantor(s)” means the Borrower and any other Person pledging collateral to
secure the obligations of the Borrower under this Agreement.
 
“Guarantor(s)” means any Person providing a guaranty in favor of the Lender with
respect to the Borrower’s obligations under this Agreement.
 
“Guaranty” means any guaranty agreement in favor of the Lender in connection
with this Agreement.
 
“Immediate Family Member” means, but is not limited to, a Person’s parents,
siblings, children and in-laws.
 
Schedule I - 2

--------------------------------------------------------------------------------

“Indemnified Party” has the meaning specified in Section 7.04(b).
 
“Intangible Assets” means goodwill, intellectual property (licenses, patents,
trademarks, trade names, copyrights, service marks and brand names),
experimental expenses, organization expense and any other assets that are
properly classified as intangible assets in accordance with GAAP.
 
 “Interest Period” means, (i) in respect of each LIBO Rate Loan, the period
commencing on the date such LIBO Rate Loan is advanced, converted to or
continued as a LIBO Rate Loan and ending on such date that is either one (1),
two (2), three (3), four (4), six (6), or twelve (12) months thereafter and (ii)
in respect of each SWAP Rate Loan, the period commencing on the date such SWAP
Rate Loan is advanced, converted to or continued as a SWAP Rate Loan and ending
on the date that is three (3) or five (5) years thereafter, but in no event
later than the Termination Date; provided that, (a) any Interest Period that
would otherwise end on a day that is not a Business Day shall be extended to the
next succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day; (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and (c)
no Interest Period shall extend beyond the Termination Date.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
 
“Letter of Interest” means that certain Letter of Interest dated July 14, 2014
by and between the Lender and the Borrower.
 
“LIBO Rate” means, for any day, an interest rate per annum equal to the interest
rate set forth on the key rates page of www.bloomberg.com as the ICE Benchmark
Administration’s (or its successor’s) London Interbank Offered Rate (LIBOR) (or
an equivalent rate) for the applicable interest period for such day, or, if such
interest rate shall not be so set forth for such day, for the then most  recent
day for which such interest rate is so set forth.
 
“LIBO Rate Loan” means those Advances bearing a fixed interest rate for a
specific Interest Period based on the LIBO Rate for that Interest Period.
 
“Lien” means any lien, security interest, adverse claim or other charge or
encumbrance of any kind, or any other type of preferential arrangement having
the effect of a lien or security interest, including, without limitation, the
lien or retained security title of a conditional vendor and any easement, right
of way or other encumbrance on title to real property.
 
“Loan Documents” means this Agreement, the Note, the Collateral Documents, the
Guaranty, and any other document entered into in connection herewith other than
any commitment letter entered into with respect to the financing governed by
this Agreement, in each case as amended, supplemented or otherwise modified from
time to time.
 
“Loan Party” means any of the Borrower, any Guarantor, any Grantor and any other
Person required to become a Guarantor of the Advances pursuant to the terms of
this Agreement and/or any Guaranty.
 
“Major Affiliate” means, as to any Person, any other Person that is a director
or officer of such Person, or is an “insider” of such Person for purposes of the
Securities Exchange Act of 1934.
 
“Margin” has the meaning specified in the Basic Terms.
 
“Market Value” means the value of the Collateral held in the Securities Account
as determined by the following standards:  (a) marketable securities shall be
determined by reference to the most recent closing bid price reported by the
applicable securities exchange or quoted by the National Association of
Securities Dealers Automated Quotation System or such other basis as the Lender
may determine and (b) cash equivalents on any day shall be determined by
reference to the most recent closing bid price reported by the applicable
exchange or on such other basis as the Lender may determine.
 
Schedule I - 3

--------------------------------------------------------------------------------

“Material Adverse Change” means any material adverse change in (a) the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any Loan Party or (b) the value of the Collateral.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any Loan Party, (b) the rights or remedies of the Lender under this
Agreement or the other Loan Documents, (c) the ability of any Loan Party to
perform any of its obligations under any Loan Document to which it is a party or
(d) the value of the Collateral.
 
“Maximum Rate” has the meaning specified in Section 7.09.
 
“Monthly LIBO Rate” means, for any day, the one-month LIBO Rate.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Morgan Stanley Smith Barney” means Morgan Stanley Smith Barney LLC, a Delaware
limited liability company, any of its Affiliates (including, without limitation,
the Lender) or any successor thereof.
 
“Note” has the meaning specified in Section 2.01.
 
“Patriot Act” has the meaning specified in Section 4.01(j).
 
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
 
“Politically Exposed Person” means a senior official in the executive,
legislative, administrative, military or judicial branch of a government
(whether elected or not) or a major political party, a senior executive of a
government-owned corporation or a corporation, business or other entity formed
by, or for the benefit of, such a figure.
 
 “Prepayment Premium” shall mean, for any prepayment of any LIBO Rate Loan or
SWAP Rate Loan, a premium (as liquidated damages and not as a penalty) equal to
the greater of (i) $500.00 and (ii) the amount necessary, in the Lender’s sole
and absolute discretion, to compensate the Lender for any losses, costs or
expenses that the Lender may incur as a result of such prepayment including,
without limitation, any loss (including loss of anticipated profit), cost or
expense incurred by reason of the liquidation or redeployment of deposits or
other funds acquired by the Lender to fund and/or hedge such Loan.
 
“Prime Rate” means, for any day, an interest rate per annum equal to the
interest rate set forth on the key rates page of www.bloomberg.com as the Prime
Rate (or an equivalent rate) for such day, or, if such interest rate shall not
be so set forth for such day, for the then most recent day for which such
interest rate is so set forth.
 
“Regulation U” means Regulation U promulgated by the Board of Governors of the
Federal Reserve System of the United States, as now and from time to time
hereafter in effect.
 
“Regulation W” means Regulation W promulgated by the Board of Governors of the
Federal Reserve System of the United States, as now and from time to time
hereafter in effect.
 
“Regulation W Affiliate” has the meaning specified in Section 7.25.
 
“Regulation X” means Regulation X promulgated by the Board of Governors of the
Federal Reserve System of the United States, as now and from time to time
hereafter in effect.
 
Schedule I - 4

--------------------------------------------------------------------------------

“Revolving Facility” means the line of credit facility extended by the Lender to
the Borrower hereunder.
 
“Revolving Loan” means the outstanding principal amount of all Advances.
 
“S&P” means, Standard & Poor’s Ratings Services, a division of the McGraw Hill
Companies, Inc.
 
“Securities Account” means the account maintained by the Borrower with Morgan
Stanley Smith Barney bearing Account No. 109-051983, together with any successor
account(s), including, without limitation, any other such account(s) maintained
by a Grantor held by Morgan Stanley Smith Barney that is/are custodied and
carried on the books of Morgan Stanley Smith Barney that replace(s) or is/are
established to supplement the aforesaid numbered account.
 
“Security Agreement” means the Financial Assets Security Agreement, dated as of
the date hereof, made by the Borrower in favor of the Lender.
 
“Shortfall” has the meaning specified in the Basic Terms.
 
“Shortfall Cure Amount” has the meaning specified in the Basic Terms.
 
“Subordinated Debt” means Debt subordinated to the Borrower’s obligations to the
Lender pursuant to a subordination agreement in form and substance satisfactory
to the Lender.
 
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than
fifty percent (50%) of (a) the issued and outstanding voting stock of such
corporation, (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
 
“SWAP Rate” means, for any day, an interest rate per annum equal to the interest
rate shown on the Bloomberg service “USSW” screen as the LIBOR swap rate (or an
equivalent rate) on such day for the selected interest period or, if such
interest rate shall not be so set forth for such day, for the then most recent
day for which such interest rate is so set forth.
 
“SWAP Rate Loan” means those Advances bearing a fixed interest rate for a
specific Interest Period based on the SWAP Rate for that Interest Period.
 
“Tangible Net Worth” means Total Tangible Assets minus Total Liabilities.
 
“Termination Date” means the earlier of (a) May ___, 2020 and (b) the date of
termination in whole of the Commitment pursuant to Section 6.01 or 7.11.
 
“Total Liabilities” means all liabilities, including (i) capitalized leases,
(ii) Subordinated Debt, and (iii) all reserves for deferred taxes and other
deferred sums appearing on the liabilities side of the balance sheet of a
Person.
 
“Total Tangible Assets” means all assets excluding the aggregate amount of
Intangible Assets.
 
“Total Unsubordinated Liabilities” means Total Liabilities minus Subordinated
Debt.
 
“Unencumbered Liquid Assets” means unrestricted cash and unrestricted marketable
securities acceptable to the Lender in its sole discretion (excluding any cash
or marketable securities credited to or held in an Individual Retirement Account
or other similar retirement investment account), which can be converted to cash
within five (5) Business Days, in either case without the consent of any Person
and on which there is no Lien, which may be tested by the Lender in its sole
discretion.
 
Schedule I - 5

--------------------------------------------------------------------------------

“United States Dollars” means lawful money of the United States of America.
 
Schedule I - 6

--------------------------------------------------------------------------------

SCHEDULE 4.01(g)
 
TO LINE OF CREDIT AGREEMENT WITH
ISIS PHARMACEUTICALS, INC.
 
SUBSIDIARIES/MAJOR AFFILIATES
 
Subsidiaries (all Wholly-Owned by Isis)
 
Isis USA Limited, a United Kingdom Limited Private Company
 
PerIsis I Development Corporation, a Delaware Corporation
 
Symphony GenIsis, Inc., a Delaware Corporation
 
Akcea Therapeutics, Inc., a Delaware Corporation
 
Major Affiliates
 
Spencer R. Berthelsen
 
Breaux B. Castleman
 
Stanley T. Crooke
 
Joseph Klein, III
 
Joseph Loscalzo
 
Frederick T. Muto(1)
 
B. Lynne Parshall
 
Joseph H. Wender
 
C. Frank Bennett
 
Sarah Boyce
 
Richard S. Geary
 
Elizabeth L. Hougen
 
Brett P. Monia
 
Patrick R. O'Neil
 
FMR LLC
 
Schedule 4.01(g)

--------------------------------------------------------------------------------

SCHEDULE 4.01(h)
 
TO LINE OF CREDIT AGREEMENT WITH
ISIS PHARMACEUTICALS, INC.
 
OWNERSHIP


Owner
Entity
Percentage
FMR LLC
Isis Pharmaceuticals, Inc.
15.0%(1)
BlackRock, Inc.
Isis Pharmaceuticals, Inc.
8.0%(1)
ClearBridge Investments, LLC
Isis Pharmaceuticals, Inc.
7.6%(1)
The Vanguard Group
Isis Pharmaceuticals, Inc.
6.1%(1)
BB Biotech AG
Isis Pharmaceuticals, Inc.
5.0%(1)
Isis Pharmaceuticals, Inc.
Isis USA Limited
100%
Isis Pharmaceuticals, Inc.
PerIsis I Development Corporation
100%
Isis Pharmaceuticals, Inc.
Symphony GenIsis, Inc.
100%
Isis Pharmaceuticals, Inc.
Akcea Therapeutics, Inc.
100%

 
(1) Based on most recent filings with the SEC
 
Schedule 4.01(h)

--------------------------------------------------------------------------------

SCHEDULE 4.01(i)
 
TO LINE OF CREDIT AGREEMENT WITH
ISIS PHARMACEUTICALS, INC.
 
EXISTING LIENS
 
Isis has existing Liens related to equipment leases or financing pursuant to
which Isis has granted a security interest in the applicable equipment (and
related software/consumables), but not a security interest in any Collateral
under this Agreement, each as further described in the UCC-1 reports Isis has
provided Lender by separate cover.  The secured parties under such Liens are:
 

· Beckman Coulter Inc.

 

· General Electric Capital Corporation

 

· Fleet Capital Corporation

 

· Cisco Systems Capital Corporation

 

· RBS Asset Finance, Inc.

 

· Navitas Lease Corp.

 
Schedule 4.01(i)

--------------------------------------------------------------------------------

EXHIBIT A
 
TO LINE OF CREDIT AGREEMENT WITH
ISIS PHARMACEUTICALS, INC.
 
SECURITIES ACCOUNT COLLATERAL MAINTENANCE GUIDELINES


Column A
Column
B
Column
C
Column
D
Type of Pledged Collateral
(Note: Any security not specifically listed, and all securities issued by Morgan
Stanley or its affiliates, shall be deemed ineligible.)
 
Loanable Value
 
Margin
Call
 
Sell-Out
 
(1) Cash, Cash Equivalents, Commercial Paper and Banker’s Acceptances rated A1 /
P1, Money Market Funds, and FDIC-insured, brokered CDs with maturities less than
5yrs
 
97%
98%
99%
(2) Government Obligations (Direct or Guaranteed), US Treasury Bills, Notes,
Bonds and Strips, US Government Agencies (e.g FHLB, FFCB) and related MBS/CMO’s,
US Treasury Mutual Funds, and Pre-refunded Bonds collateralized by any of these
securities
(a) Tenor less than 5 years
(b) Tenor 5-9 years
(c) Tenor 10-19 years
(d) Tenor 20+ years
 
 
 
96%
94%
92%
90%
 
 
 
96%
94%
93%
91%
 
 
 
97%
95%
94%
92%
 
(3) All other US Government Agency Debt (e.g. FNMA, FHLMC):
(a) Tenor less than 5 years
(b) Tenor 5-9 years
(c) Tenor 10-19 years
(d) Tenor 20+ years
 
 
96%
92%
88%
82%
 
 
96%
93%
90%
85%
 
 
97%
95%
92%
89%
 
(4) State and Municipal Obligations with no position > 15% of the current
outstanding issuance**
(a) rated* AAA through BBB-
(b) rated* BB+ or BB
 
84%
70%
 
 
87%
73%
 
 
89%
76%
 
(5) Non-Convertible Corp Bonds with a price ≥$40, a current outstanding issuance
of at least $25 million, and no position >15% of the issue size
(a) rated* AAA through AA-
(b) rated* A+ through BBB-
(c) rated* BB+ or BB
 
 
89%
84%
70%
 
 
92%
87%
73%
 
 
94%
89%
76%
 
(6) Municipal Bond and Corporate Bond Mutual Funds trading >=$4/sha (open end
after 30-days and closed end)
 
80%
83%
86%
(7) Convertible Corp Bonds with a price ≥$40, a current outstanding issuance of
at least $25 million, and no position >15% of the issue size
 
72%
75%
78%

 
Exhibit A

--------------------------------------------------------------------------------

(8) Diversified Common, Preferred and Convertible Preferred Equities and Unit
Investment Trusts trading on a National Securities Exchange as defined by the
Securities Exchange Act of 1934:**
 
(a) >= $10.00/sha
(b) $9.00-$9.99/sha
(c) $8.00-$8.99/sha
(d) $7.00-$7.99/sha
(e) $4.00-$6.99/sha
 
 
 
75%
60%
50%
50%
50%
 
 
 
 
78%
65%
60%
55%
53%
 
 
 
80%
70%
65%
60%
55%
(9) Diversified ADRs trading >= $10/sha on a National Securities Exchange as
defined by the Securities Exchange Act of 1934:**
75%
78%
80%
(10) Balanced and Diversified Stock Mutual Funds (open end after 30-days and
closed end) and Exchange Traded Funds. On-shore funds only.
(a) >=$4/sha
(b) $2.00-$3.99/sha
 
 
 
80%
0%
 
 
 
83%
70%
 
 
86%
74%
(11) Specialized / Sector and International Mutual Funds and ETFs >=$4/sha.
Includes
High Yield, levered or inverse Mutual Funds and ETFs.
 
70%
73%
76%



* The lower of Moody’s or S&P.
** Thereafter, no one issuer of equity securities covered by row 8 represents
more than 25% of the long market value of the collateral.


Credit Risk Management reserves the right to decrease these percentages as
warranted on a case by case basis.
 
 
Exhibit A


--------------------------------------------------------------------------------